Citation Nr: 0315188	
Decision Date: 07/09/03    Archive Date: 07/17/03	

DOCKET NO.  96-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Meniere's Disease 
(with hearing loss and tinnitus). 

2.  Entitlement to service connection for temporomandibular 
joint syndrome. 

3.  Entitlement to an evaluation of 10 percent for 
degenerative arthritis of the right knee. 

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee. 

5.  Entitlement to a compensable evaluation for degenerative 
arthritis of the bilateral hands and wrists. 

6.  Entitlement to a compensable evaluation for degenerative 
arthritis of the bilateral elbows.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 1995, June 1995, and December 1995 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

For reasons which will become apparent, the issues of 
entitlement to service connection for Meniere's Disease, and 
increased evaluations for degenerative arthritis of the 
bilateral hands and wrists will be the subjects of the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  In a rating decision of March 1995, of which the veteran 
was informed on March 10, 1995, the RO granted service 
connection (and respective 10 percent and noncompensable 
evaluations) for degenerative joint disease of both knees and 
both elbows.

2.  The veteran's Notice of Disagreement with regard to the 
issues of initial evaluations for arthritis of the knees and 
elbows was received on May 15, 1996.

3.  Temporomandibular joint syndrome is not shown to have 
been present in service, or for a number of years thereafter.


CONCLUSIONS OF LAW

1.  The veteran's Notice of Disagreement with regard to the 
issues of initial evaluations for arthritis of the knees and 
elbows was not timely filed.  38 U.S.C.A. § 7105(b)(1) (West 
2002); 38 C.F.R. § 20.302 (2002).

2.  Temporomandibular joint syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It is also 
includes new notification provisions.

In the case at hand, it is clear that the VA has met its duty 
to notify and assist the veteran in the development of all 
facts pertinent to her claims.  To that end, in 
correspondence of August 2001 and May 2002 (referenced 
therein), the veteran was informed of the VA's obligations 
under the new Act, and given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been obtained.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of the VA to further notify the veteran what evidence would 
be secured by the VA, and what evidence should be secured by 
the veteran, is harmless.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, the Board is of the 
opinion that no further duty to notify or assist the veteran 
exists in this case.

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of 
temporomandibular joint syndrome.  At the time of the 
veteran's service separation examination in September 1993, 
her face and mouth were entirely within normal limits, and no 
pertinent diagnosis was noted.

On VA audiometric examination in February 1995, the veteran 
complained of sharp ear, jaw, and neck pain on the right 
side.  Also noted was some facial numbness on both sides of 
the face occurring at least once a month, and lasting from 10 
to 15 minutes at a time.

On VA otologic examination in February 1995, the veteran once 
again complained of ear pain.  She continued to experience 
fullness and pain in her right ear and jaw, with extreme pain 
on opening her mouth and chewing.  She stated that this pain 
was anterior and inferior to the ear, and centered over the 
temporomandibular joint.  When further questioned, she 
indicated that the pain was sharp and shooting, and lasted 
only a few seconds at a time.

On physical examination, there was severe pain in the right 
jaw joint which deviated with dental excursion and deviation 
of the mandible to the left side on opening.  In the opinion 
of the examiner, the veteran suffered from temporomandibular 
joint syndrome centered around her right jaw.  It was 
recommended that she go on a nonchewing diet for two weeks, 
and then undergo reexamination.  Should her temporomandibular 
joint symptoms not resolve, a recommendation was made that 
she undergo evaluation by oral surgery service.

In a rating decision of March 1995, of which the veteran was 
informed on March 10, 1995, the RO granted service connection 
with respective 10 percent and noncompensable evaluations for 
degenerative joint disease of both knees and both elbows.

A VA oral surgery consultation dated in June 1995 was 
significant for a notation of severe right temporomandibular 
joint pain accompanied by decreased range of motion of the 
mandible.  Surgery was recommended.

On VA otologic examination in October 1995, the veteran gave 
a history of temporomandibular joint syndrome for which she 
was being seen by oral surgery, and for which she was to 
undergo a procedure.  At the time of examination, she 
complained of bilateral otalgia related to her jaw 
complaints.

On physical examination, the veteran exhibited mild trismus, 
as her temporomandibular joint syndrome restricted her 
ability to fully open her mouth.

On VA audiometric examination, likewise conducted in October 
1995, the veteran complained of occasional facial numbness 
related to temporomandibular joint syndrome.

VA outpatient treatment records dated in October and November 
1995 show treatment at that time for temporomandibular joint 
syndrome.

A VA record of hospitalization dated in December 1995 was 
significant for a diagnosis of bilateral internal derangement 
of the temporomandibular joint, nonreducing.

On May 15, 1996, the veteran's Notice of Disagreement with 
regard to the issues of initial evaluations for arthritis of 
the bilateral knees and elbows was received.

On VA general medical examination in September 1999, the 
veteran gave a history of temporomandibular joint pain for 
which she had undergone radiographic studies in 1995, 
followed by surgery in 1998.  According to the veteran, her 
temporomandibular joint pain had recurred, and she was now 
experiencing crepitus on opening and closing her mouth.  On 
physical examination, she experienced some difficulty in 
opening and closing her mouth.  No definite crepitus was 
palpable in either temporomandibular joint.  The pertinent 
diagnosis was postoperative temporomandibular joint syndrome, 
with recurrence of pain.

In correspondence of January 2003, the veteran was informed 
that her Notice of Disagreement with respect to her claims 
for initial ratings for arthritis of the bilateral knees and 
elbows might not have been filed on time, with the result 
that the Board might find it necessary to dismiss her appeal.  
The veteran was further informed that, prior to dismissing 
her appeal, the Board wished to give her the opportunity to 
explain why she thought her Notice of Disagreement had been 
filed on time.  The veteran was additionally invited to send 
any evidence regarding the timely filing of her Notice of 
Disagreement to the Board, or to request a hearing before the 
Board.  Finally, the veteran was informed that she and her 
representative had 60 days from the date of the letter to 
inform the Board why she thought her Notice of Disagreement 
regarding the claims in question was filed on time, or to 
send any evidence which she might have showing that it was 
filed on time, or to request a hearing prior to the Board 
proceeding with a final decision on her claims.

Pertinent evidence of record is to the effect that the 
veteran failed to respond to the January 2003 correspondence.

Analysis

The veteran in this case seeks service connection for 
temporomandibular joint syndrome.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of temporomandibular joint syndrome.  At the time of 
the veteran's service separation examination in September 
1993, her mouth was entirely within normal limits, and no 
pertinent diagnoses were noted.  The earliest clinical 
indication of the presence of temporomandibular joint 
syndrome is revealed by a VA ear, nose, and throat 
examination dated in March 1995, more than one year following 
the veteran's discharge from service.

The Board acknowledges that, since the time of the veteran's 
service separation, she has received continued treatment, 
including surgery, for recurrent temporomandibular joint 
syndrome.  However, on none of these occasions has any 
relationship been noted between the temporomandibular joint 
syndrome and any incident or incidents of her period of 
active military service.  Absent such a relationship, her 
claim for service connection must be denied.

Turning to the issues of increased evaluations for 
degenerative arthritis of the bilateral knees and elbows, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).

The initial problem in this case lies not with the current 
severity of the veteran's service-connected degenerative 
arthritis, but with the timeliness of receipt of certain 
documents.  In that regard, in a rating decision of March 
1995, the RO granted service connection and initial 
evaluations for degenerative arthritis of the bilateral knees 
and elbows.  The veteran was informed of that grant of 
benefits in correspondence of March 10, 1995.  However, her 
Notice of Disagreement with respect to her claims for initial 
ratings for arthritis of the bilateral knees and elbows was 
not received until May 15, 1996.  Correspondence from her 
representative addressing the issues in question was not 
received until May 10, 2002.

The Board notes that, except in the case of simultaneously 
contested claims, a claimant, or his or her representative, 
must file a Notice of Disagreement with a determination by 
the agency of original jurisdiction within one year from the 
date that that agency mails a notice of determination to him 
or her.  Otherwise, that determination will become final.  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 20.302 (2002).

As is clear from the above, the veteran's Notice of 
Disagreement was received more than one year after the notice 
of the determination in question.  Under such circumstances, 
her appeal as to those issues was not timely filed and must 
be dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).


ORDER

Service connection for temporomandibular joint syndrome is 
denied.

The appeal as to an increased evaluation for degenerative 
arthritis of the right knee is dismissed.

The appeal as to an increased evaluation for degenerative 
arthritis of the left knee is dismissed.

The appeal as to an increased evaluation for degenerative 
arthritis of the bilateral elbows is dismissed.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for Meniere's Disease, as well as an 
increased evaluation for degenerative arthritis of the 
bilateral hands and wrists.  In pertinent part, it is argued 
that, while in service, the veteran suffered the beginnings 
of Meniere's disease, consisting primarily of hearing loss 
and tinnitus.  She further argues that current manifestations 
of her service-connected arthritis of the wrists and hands 
are more severe than currently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
noncompensable evaluation now in effect.

In that regard, the Board observes that, on various occasions 
during her period of active military service, the veteran 
appeared to be suffering from some degree of hearing loss, in 
addition to tinnitus.  While on service separation, her 
hearing was essentially within normal limits, pure tone 
thresholds at two of the frequencies tested were nonetheless 
very slightly elevated.  The Board observes that, since the 
time of the veteran's discharge from service, a question has 
arisen as to whether she currently suffers from Meniere's 
Disease, and/or cochlear hydrops.  Accordingly, further 
development will be undertaken in this area prior to a final 
determination on the issue of service connection for 
Meniere's Disease.

Regarding the issue of an increased evaluation for arthritis 
of the bilateral hands and wrists, the Board notes that the 
veteran last underwent a general medical examination for 
compensation purposes in September 1999, almost four years 
ago.  Moreover, pertinent evidence of record is to the effect 
that the veteran has yet to undergo a VA orthopedic 
examination for the purpose of determining the current 
severity of her service-connected arthritis of the bilateral 
wrist and hands.  Such an examination is necessary prior to 
final adjudication on the issue of an increased evaluation.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 1999, the date of 
the veteran's most recent VA compensation 
and pension examination, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

2.  The veteran should then be afforded 
additional VA otologic, audiometric, and 
orthopedic examinations in order to more 
accurately determine the exact nature and 
etiology of her claimed Meniere's 
Disease, and the current severity of her 
service-connected arthritis of the wrists 
and hands.  All pertinent symptomatology 
and findings should be reported in 
detail.

Following completion of the otologic and 
audiometric examinations, the examining 
otologist should specifically comment as 
to whether the veteran currently suffers 
from Meniere's Disease and/or cochlear 
hydrops, and, if so, whether that 
pathology as likely as not had its origin 
during her period of active military 
service.  Should it be determined that 
the veteran does not suffer from either 
Meniere's Disease or cochlear hydrops, an 
opinion is requested as to whether the 
veteran's hearing loss and/or tinnitus 
are as likely as not the result of an 
incident or incidents of her period of 
active military service.

Following completion of the orthopedic 
examination, the orthopedic examiner 
should specifically comment as to the 
current severity of the veteran's 
service-connected arthritis of the 
bilateral wrists and hands, to include a 
full description of any associated 
limitation of motion (i.e., dorsiflexion 
and palmar flexion).  A full description 
of any functional loss due to pain, on 
use or due to flareups, is also 
requested.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
conduction and completion of their 
examinations.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans Claims Assistance Act of 2000 
(VCAA), is completed.  If not, corrective 
action should be taken.

4.  Thereafter, the RO should 
readjudicate the issues of service 
connection for Meniere's Disease, and an 
increased evaluation for degenerative 
arthritis of the bilateral wrists and 
hands.  Should the benefit sought on 
appeal remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



